1    BASKIN RICHARDS PLC
2    2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
3    Telephone No. 602-812-7979
4    Facsímile 602-595-7800
     E-mail: alan@baskinrichards.com
5            mmilovic@baskinrichards.com
     Name and State Bar No.: Alan Baskin #013155
6
                               Mladen Z. Milovic #035560
7
     Attorney for Defendant
8

9                         IN THE UNITED STATES DISTRICT COURT

10                               FOR THE DISTRICT OF ARIZONA
11
     United States of America,                     Case No. CR-19-00898-PHX-DLR(DMF)
12
                                      Plaintiff,   UNOPPOSED MOTION TO EXTEND
13                                                 DEADLINE FOR RULE 16, RULE 26.2,
14   vs.                                           AND EXPERT WITNESS
                                                   DISCLOSURES
15   David Allen Harbour,
                                                   (First Request)
16                                  Defendant.
17

18
           Defendant David Allen Harbour respectfully requests this Court to extend the deadline
19
     for Defendant’s Rule 16, Rule 26.2, and expert witness disclosures (the “Disclosures”) from
20
     May 15, 2020 to June 15, 2020. Due to numerous scheduling conflicts, the impact of COVID-
21
     19 on the access to certain sources of information, and personal circumstances, Mr. Harbour
22
     has not had the opportunity to finalize the Disclosures. Kevin Rapp, on behalf of the United
23
     States of America, does not object to extending the deadline for Mr. Harbour’s Disclosures to
24
     June 15, 2020.
25
     ….
26
     ….
27

28
                                     1
                                          RESPECTFULLY SUBMITTED this 12th day of May, 2020.
                                     2

                                     3

                                     4                               BASKIN RICHARDS PLC

                                     5
                                                                     /s/ Alan S. Baskin
                                     6                               Alan Baskin
                                     7                               Mladen Z. Milovic
                                                                     2901 N. Central Avenue, Suite 1150
                                     8                               Phoenix, Arizona 85012
                                     9
                                                                     Attorney for Defendant

                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                          2
                                     1                                   CERTIFICATE OF SERVICE
                                     2
                                                 I hereby certify that on May 12, 2020, I electronically transmitted the attached document
                                     3    to the Clerk’s Office using the CM/ECF system for filing to:
                                     4

                                     5    Kevin M. Rapp
                                          U.S. Attorney’s Office
                                     6    40 N. Central Ave., Suite 1800
                                     7    Phoenix, AZ 85004
                                          Attorneys for Plaintiff
                                     8

                                     9
                                          /s/ Cristina McDonald
                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                         3
